Citation Nr: 1539894	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO. 10-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an eye disorder, claimed as bilateral corneal abrasions.

2. Entitlement to a higher initial rating for a thoracolumbar spine disability in excess of 10 percent prior to March 20, 2014, and in excess of 20 percent thereafter. 

3. Entitlement to a higher initial rating in excess of 10 percent for a cervical spine disability.

4. Entitlement to a higher initial rating in excess of 10 percent for a right shoulder disability.
 
5. Entitlement to a higher initial rating in excess of 10 percent for a right hip disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the VA facility in San Antonio, Texas. A transcript is in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The issues of higher initial ratings for thoracolumbar spine, cervical spine, right shoulder, and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No eye disorder has been shown to have been manifested as a result of the Veteran's service, to include in-service eye injuries; refractive errors, to include a hyperopic refractive error and presbyopia shown on examination, are developmental disorders of the eye and service connection is, by regulation, precluded for such disorders.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder have not been met. 
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify the Veteran is satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a November 2014 Remand, the Board requested that the AOJ obtain all outstanding treatment records, and provide the Veteran with a VA eye examination to determine the current nature and cause of any eye disorder. The AOJ performed the development as requested. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, and not disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, hyperopia, and astigmatism, even if visual acuity decreased in service, as refractive errors are not diseases or injuries within the meaning of applicable legislation relating to service connection. 38 C.F.R. 
§§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defects were subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims is set forth in 
38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Service Connection for Eye Disorder

The Veteran essentially contends that he developed an eye disorder as a result of eye injuries. 

In a March 1986 service treatment record, the Veteran reported experiencing redness in his left eye due to an undescribed trauma that had occurred eight days prior, and the service examiner diagnosed left eye trauma, rule out iritis.

In a May 1988 service medical examination report, a service examiner noted that the Veteran's eyes were normal.

In a June 1988 report of his medical history, the Veteran specifically denied experiencing any "eye trouble."

In an August 1988 service treatment record, the Veteran reported having had a "fingernail stuck in his eye," and the service examiner diagnosed hyperopia.

In an April 2005 service optometric examination record, a VA examiner diagnosed compound hyperopic astigmatism and beginning presbyopia.

In a July 2008 predischarge VA eye examination report, the Veteran stated that he had experienced bilateral corneal abrasions in approximately 1998 when he was scratched across the eyes while playing basketball. The Veteran stated that he experienced pain, redness, watering, and blurred vision, but no distorted vision, enlarged images, swelling, or discharge. Upon examination, the examiner found that the Veteran's visual fields were within normal limits, with vision correctable to 20/20. The examiner wrote that he could not diagnose any eye disorder because none could be found upon examination. While the examiner acknowledged that the Veteran experienced bilateral corneal abrasions, the examiner stated that the conditions had resolved.

In a January 2012 service medical facility treatment record, the Veteran reported experiencing some eye soreness and redness in his left eye since the previous day. He denied a history of eye trauma. After examination, the examiner diagnosed a subconjunctival hemorrhage and prescribed medication. 

In a February 2015 VA eye examination report, the Veteran reported experiencing a difference in vision in his eyes, with the right more out of focus than the left. The Veteran denied experiencing a recurrence of either abrasions or subconjunctival hemorrhages, or having any other eye condition complaints. The Veteran stated that he did not wear glasses, despite being given a prescription seven years prior. 

The examiner wrote that the Veteran had normal ocular health in both eyes upon examination. The examiner reported finding normal developmental and age-related refractive errors, specifically hyperopic and presbyopia refractive errors, in both eyes. The examiner specifically noted finding no evidence of a current ocular disorder, to include residuals from prior bilateral corneal abrasions or any other events. 

Service connection for an eye disorder is denied because the Veteran does not have a diagnosed eye disorder for which service connection may be granted. In the absence of superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes, including presbyopia, astigmatism, and hyperopia, even if visual acuity decreased in service, as this they are not diseases or injuries within the meaning of applicable legislation relating to service connection. 
38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. The service treatment records contain diagnoses of hyperopia and astigmatism. In the February 2015 VA eye examination report, the VA examiner diagnosed hyperopic and presbyopia refractive errors, but noted that the errors were age-related and developing normally. Therefore, service connection cannot be granted for the diagnosed refractive errors. 

In the July 2008 predischarge VA eye examination report, a VA examiner found no evidence of an eye disorder upon examination. Although the Veteran experienced a left eye subjunctive hemorrhage in January 2012, in a February 2015 VA eye examination report, a VA examiner again found no evidence of any eye disorder, other than refractive errors. The objective evidence indicates that the Veteran does not have a chronic eye disorder for which service connection can be granted. See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Service connection for an eye disorder is denied. 


REMAND

In compliance with the Board's November 2014 Remand instructions, the AOJ provided the Veteran with additional VA medical examinations to determine the severity of his service-connected thoracolumbar spine, cervical spine, right shoulder, and right hip disabilities in February 2015. The electronic claims file should be returned to the VA examiner who performed all of those examinations for clarifications as to his findings. 

Accordingly, the issues of higher initial ratings for thoracolumbar spine, cervical spine, right shoulder, and right hip disabilities are REMANDED for the following action:

1. Provide the VA examiner who performed the February 2015 VA medical examinations with access to the electronic claims file. If that examiner is not available, provide the file to a suitably-qualified examiner who may respond. However, any further necessary medical examinations must be conducted.

Having reviewed the file, the examiner should provide clarification as to the following:

a. In each of the February 2015 VA back, neck, shoulder, and hip medical examination reports, the examiner stated that the Veteran was unable to perform repetitive use testing with at least three repetitions, but also stated finding no loss of function upon repetitive testing. The examiner is asked to explain this discrepancy. 

b. In the February 2015 back and neck examination reports, the examiner noted that the Veteran indicated that the thoracolumbar and cervical spine disabilities caused constant flare-ups, characterized by pain. However, a few sentences later in each report, the examiner wrote that "there were no reported flare-ups of this condition." In the section of both reports for medical findings regarding flare-ups, the examiner again stated that the Veteran did not report experiencing flare-ups. Yet, the examiner also stated that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups. The Board requests the examiner clarify the Veteran's statements and his findings regarding the flare-ups caused by the Veteran's thoracolumbar and cervical spine disabilities. 

c. In the February 2015 shoulder examination report, the examiner noted that the Veteran indicated that his right shoulder symptomatology caused constant flare-ups, characterized by pain. However, a few sentences later in that report, the examiner wrote that "there were no reported flare-ups of this condition. In the section of the report in which the examiner was to provide objective findings and/or opinions regarding flare-ups, the examiner wrote "no response provided." The Board requests the examiner clarify the Veteran's statements and his findings regarding the flare-ups caused by the right shoulder disability.

If the February 2015 VA examiner is unavailable or if the examiner believes that additional examinations are necessary to determine the severities of the Veteran's service-connected disabilities, additional examinations should be provided. 

2. After any further development deemed necessary, readjudicate the claims for higher initial ratings for thoracolumbar spine, cervical spine, right shoulder, and right hip disabilities. If the benefits sought are not fully granted, furnish the Veteran and his representative a Supplemental Statement of the Case, and allow the appropriate response time before the matters are returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


